OPINION OF THE COURT
[1] A motion is presented to strike from the transcript the special findings given and refused, and a paper entitled "Statement of Facts,"
[1] 4CJ p. 159 n. 62. [2] 4CJ p. 443 n. 44. [3] 4CJ p. 505 n. 84. *Page 247 
upon the ground that they are not a part of the record proper and are not included in any bill of exceptions. The findings and conclusions of the trial court, made and refused, are not a part of the record proper, unless ordered by the court to be filed with the clerk, which was not done. Gradi v. Bachechi, 24 N.M. 100,  172 P. 188.
[2] The statement of facts, so called, is a paper filed by appellant in the clerk's office, and appearing in the transcript, having no authenticity whatever, was never passed on by the judge, and was never made a part of the record by any order of the district court. This paper cannot be considered by us. Loftus v. Johnson, 23 N.M. 546, 170 P. 49.
[3] It follows that the motion to strike the two papers mentioned should be granted, and it is so ordered.
BICKLEY and WATSON, JJ., concur.